[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND ENTRY
This matter came to be considered upon the filing of a motion by counsel for appellant, State of Ohio, requesting leave to appeal the trial court's September 17, 2001 entry and order which determined there was not probable cause to believe that the juvenile, James Cline, committed the offense of Felonious Assault and denied the State's request to transfer the prosecution of James Cline from the Juvenile Court to the Adult Criminal Court pursuant to R.C. 2151.26(C)(1). The State requests this court to determine if the order under appeal satisfies the requirements of a final appealable order pursuant to R.C. 2505.02, and, if so, seeks leave to appeal the decision pursuant to R.C. 2945.67.
This court agrees with appellant's assertion that the trial court's entry regarding lack of probable cause and denying the State's request to bind the juvenile over to adult criminal court is a final appealable order pursuant to R.C. 2505.02(B)(4). We conclude that the entry in effect determined the action with respect to a provisional remedy (the request to transfer the case from juvenile court to the adult criminal division) and prevented a judgment in favor of the State regarding the provisional remedy. Moreover, this court agrees with the State that it would not be afforded a meaningful or effective remedy by way of appeal following resolution of the matter before the juvenile court because double jeopardy principles would preclude subsequent prosecution of the juvenile as an adult after the completion of proceedings in the juvenile court. See, Breed v. Jones (1975), 95 S.Ct. 1779. Accordingly, this court grants appellant's leave to appeal the trial court's decision pursuant to R.C. 2945.67(A). The above-captioned appeal shall proceed in accordance with the Ohio Rules of Appellate Procedure. Appellant's brief shall be filed within twenty (20) days of the journalization of this decision and entry.
IT IS SO ORDERED.
WILLIAM H. WOLFF, JR., Presiding and Administrative Judge, JAMES A. BROGAN, Judge, MIKE FAIN, Judge.